DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The use of the term “Torx”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In line 15 of claim 1, “in circumferential direction” is recited. This appears to be a minor typographical error as it appears Applicant omitted “an”.  
In lines 6-7 of claim 1, “a torque transmission region” is introduced. Following this introduction, in lines 12-13 and 16 of claim 1, as well as lines 2-3 of claim 2 and line 4 of claim 3, “the torque 
In line 4 of claim 3, “axial direction” is recited. However, an axial direction has yet to be introduced. This appears to be a minor typographical error as it appears Applicant omitted “an”.   
In line 10 of claim 3, “an axial” is introduced. However, an axial direction was introduced in line 4 of claim 3. This appears to be a minor typographical error as it appears Applicant recited “an” in lieu of “the”, and furthermore omitted “direction”.
In line 1 of claim 4, “The implantation according to claim 1” is recited. However, claim 1 recites “An implantation set”. This appears to be a minor typographical error as it appears Applicant omitted “set”.  
In line 2 of claim 4, “the ribs or webs” are recited. However, no ribs or webs were recited in claim 1, upon which claim 4 is dependent. This appears to be a minor typographical error as it appears Applicant recited “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 7, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz et al. (WO 2014035764 A1) (hereon referred to as Diaz).
Regarding claim 1, Diaz teaches an implantation set for implanting a screw in a human body, the implantation set comprising: 
a tool (36) having a tool shank (40) (see Fig. 1); and 
a screw (34) designed to receive the tool (36) (see Fig. 1), for which 
the screw comprises a tool mount in the form of a blind hole comprising a torque introduction portion (52) into which a torque transmission portion (42) on the distal end region of the tool shank (36) can be inserted to transmit torque (P. 12, ln. 11-13), wherein the tool mount of the screw (34) proximal relative to the torque introduction portion (52) forms an inclined insertion region (54) for guiding the tool shank (40) during inserting it in the screw (34) (Fig. 1) (see description of possible embodiment on P. 9, ln. 11-14), 
wherein the tool shank (40) forms a centering surface (44) which is proximal relative to the torque transmission portion (42) and matched to the inclined insertion region (54) such that when the centering surface (44) comes into contact with the inclined insertion region (54), a form fit is created in circumferential direction as an alternative to the form fit between the torque transmission portion (42) and the torque introduction portion (52) (see Fig. 2).

Regarding claim 2, Diaz teaches the implantation set according to claim 1, wherein the torque transmission portion (42) on the tool shank (40) of the tool (36) and the torque introduction portion (52) in the tool mount (34) of the screw each have at least one axially extending ribs (56) which are equally 

Regarding claim 3, Diaz teaches the implantation set according to claim 1, wherein 
3BBM-464USthe tool shank (40) forms a radially protruding shank shoulder (72) which delimits the torque transmission portion (42) proximally in axial direction and on the distal side of which the centering surface (44) is formed in which a number of protrusions (62) is formed (see P. 10, ln. 3-4), and 
the inclined insertion region (54), arranged on the proximal end of the torque introduction portion (52), forms a number of indentations (58) which protrude in an axial and also in a radial direction and further are of concave design, which can be brought into form-fitting engagement with the protrusions on the centering surface. See Fig. 1 and form-fit diagram below.

    PNG
    media_image1.png
    370
    437
    media_image1.png
    Greyscale

Regarding claim 7, Diaz teaches a medical tool (36) for screwing in a screw (34) (see Fig. 1) in a human body, the medical tool comprising a torque transmission portion (42) which is formed on the distal end region of a tool shank (40) and configured to be inserted in a torque introduction portion (52) of a tool mount of the screw (see Fig. 2), 
wherein a radially protruding shank shoulder (72) is formed on the tool shank (40), so as to be positioned proximal relative to the torque transmission portion (42), and delimits the torque 

Regarding claim 8, Diaz teaches the tool according to claim 7, wherein the torque transmission portion (42) comprises a number of ribs (56) which are arranged in axial extension (interpreted to mean substantially straight) relative to the protrusions (62) formed in the centering surface (44), such that the protrusions formed in the centering surface extend radially beyond the respectively assigned ribs. See below.

    PNG
    media_image2.png
    461
    507
    media_image2.png
    Greyscale


Regarding claim 10, Diaz teaches a pedicle screw, comprising a bone screw (34) and a tulip (4) encompassing a screw head (34), in which a blind hole type tool mount is formed, consisting of a torque introduction portion (52) and an inclined insertion region (54) proximally adjoining it in the form of a chamfer circumferentially surrounding the torque introduction portion (52), wherein a number of indentations (70) is formed in the inclined insertion region which extend outward in axial and a radial direction. See figs 4, 5, and blind hole diagram below (P. 9, ln. 5-9).

Regarding claim 11, Diaz teaches the pedicle screw according to claim 10, wherein the torque introduction portion (52) comprises a number of axially extending and radially recessed grooves (66) which are arranged in axial extension (wherein axial extension arrangement is interpreted as being a substantially straight portion) relative to the indentations (70) formed in the inclined insertion region (54), such that the indentations formed in the inclined insertion region extend radially beyond the respectively associated grooves (Indentations 70 are formed above the shoulder 74. This portion extends radially beyond the recessed grooves 66, which are formed below the shoulder and have a substantially straight form).

Regarding claim 12, Diaz teaches the pedicle screw according to claim 11, wherein the indentations (70) formed in the inclined insertion region (54) surround the respectively associated grooves (68) in the torque introduction portion (52) in the radial direction of the blind-hole type tool mount forming a funnel (wherein a funnel is interpreted to be a tube or blind hole that is wide at the top and narrow at the bottom) (see component 68 and 70 which is wider than corresponding components 64 and 66 below shoulder 74, Fig. 4).

Regarding claim 13, Diaz teaches the pedicle screw according to claim 11, wherein the indentations (70) formed in the inclined insertion region (54) have a uniform outer radius which is curved towards outside, which is dimensioned such that these outer radii of the indentations adjoining in the circumferential direction intersect each other. See below.

    PNG
    media_image3.png
    508
    522
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    525
    587
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (WO 2014035764 A1) (hereon referred to as Diaz) as applied to claim 1 above and in further view of Frank (US 20130011216 A1).
Diaz discloses the implantation set as described above, featuring a tool (36), which has a straight flat shank (40), ribs 56, and a torque transmission portion (42) as shown in figure 2, but is silent to the ribs running along a cylindrical surface and then following through the incline of the frustoconical outer surface of the tip connecting with the cylindrical ribs.


    PNG
    media_image5.png
    335
    365
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the ribs (56) of Diaz to carry all the way down the frustoconical tip of Frank because this creates a driver that may impose more torque upon the corresponding blind hole, prevents upwards slippage of the tool, and increases the lifespan of said tool. (Para. [0007] and Para. [0009], especially ln. 1-3).

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (WO 2014035764 A1) (hereon referred to as Diaz) as applied to claims 1 and 7 above and in further view of Dickson et al. (EP 2896378 A1) (hereon referred to as Dickson).
Diaz discloses the implantation set as described above, featuring both a tool (36) and a screw (34), wherein the tool (36) has a straight flat shank (40) as shown in figure 1, but is silent to the sleeve-
Dickson teaches the implantation set according to claim 1, wherein a sleeve-shaped threaded part (40) is placed on the tool shank so as to be movable relative thereto (P. 7, col. 11, ln. 3-11), said threaded part having an external thread (44) at its distal end and a tulip (56) being movably supported on the screw (Para. [0027] P. 5, Col. 7, ln. 36-38), which encompasses a screw head (54) and forms an internal thread (59) at its proximal end portion provided with longitudinal slits (see Fig. 5 and Para. [0025], P. 5, Col. 7, ln. 9-14), which can be brought into engagement with the external thread of the sleeve-shaped threaded part, wherein a ring-shaped shoulder type counterholder (26) is formed on the tool shank and configured to be axially inserted into longitudinal slits in the tulip (56), in order to apply a torque, in particular a restraining torque onto the tulip (56), wherein the sleeve-shaped threaded part (44) is arranged proximal relative to the counterholder (26) such that its external thread is situated on the side of the counterholder and the sleeve-shaped threaded part can be axially moved into contact with the counterholder in a distal direction, if the sleeve-shaped threaded part is screwed into the tulip while being restrained by means of the counterholder (see Fig. 2A). 

    PNG
    media_image6.png
    331
    251
    media_image6.png
    Greyscale

Dickenson also teaches the tool according to claim 7, further comprising a sleeve-shaped threaded part (44) which is pushed onto the tool shank so as to be rotatable and axially shiftable (P. 7, col. 11, ln. 3-11) and can be brought into axial abutment on an annular counterholder (26) which is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool shank of Diaz (40) to have the sleeve-shaped threaded part (40) and counterholder (26) of Dickson because this arrangement allows for quick and effective implantation of bone screws (Para. [0003]). Also see description of use in Para. [0005], Col. 1, ln. 57-58, and col. 2, ln. 1-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biedermann et al. (US 20150289905 A1), Leff et al. (US 20150223844 A1), and Kruger, et al. (DE 102014108225 A1).
Biedermann teaches a screwdriver and screw system that connect to each other via a series of inclined ribs and indentations. 
Leff teaches a pedicle screw system with a corresponding screwdriver that features an inclined insertion region and various ribs corresponding with those of the screw. 
Kruger discloses a screwdriver which mates with a threaded pedicle screw insert for rod placement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Holly Lane whose telephone number is (571)272-0720. The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.J.L./Examiner, Art Unit 4171                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773